   Case: 1:18-cv-07686 Document #: 399 Filed: 02/26/20 Page 1 of 6 PageID #:4326




                      UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

 IN RE: Lion Air Flight JT 610 Crash
                                                    Lead Case: 1:18-cv-07686
 YESENIA FERNANDEZ, as Special                      Original Case No.: 1:19-cv-02312
 Administrator of the Estate of IBNU
 HANTORO, and as next friend of his minor
 children A.Z.H., and F.R.H.,                       Hon. Thomas M. Durkin

                               Plaintiffs,
           v.
 THE BOEING COMPANY,
                               Defendant.


  JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE
               AND APPROVAL OF MINOR SETTLEMENTS

        Plaintiff, YESENIA FERNANDEZ, as Special Administrator of the Estate of IBNU

HANTORO, individually, and as next friend of his minor children A.Z.H., and F.R.H., by and

through his undersigned attorneys, move this Court for an Order approving the settlement with

defendant of the claim relating to the death of IBNU HANTORO, and in support thereof states as

follows:

                                             FACTS

        Passenger IBNU HANTORO, was a passenger on board a certain Boeing 737-MAX 8

Aircraft, registration PK-LQP (“the accident aircraft”) being operated by PT Lion Air Mentari

(“Lion Air”) as Flight JT610 from Jakarta to Pangkal Pinang, Indonesia, on October 29th, 2018

(the “accident flight”).

        This matter is a wrongful death and survival action arising from the death of the decedent

following the subject aircraft’s crash into the Java Sea on October 29, 2018 during the operation

of the subject flight.



                                                1
   Case: 1:18-cv-07686 Document #: 399 Filed: 02/26/20 Page 2 of 6 PageID #:4327




       The undersigned counsel for Plaintiff is an independent attorney who represents the

interests of Plaintiff and Decedent’s heirs, including the minor heirs, who has investigated, and is

familiar with, the facts of this matter, including Plaintiff’s claims, damages, Defendant’s defenses

and positions, certain legal authorities, and evidence pertaining thereto. Plaintiff’s counsel may

adequately investigate and evaluate these aspects of the matter on behalf of A.Z.H., and F.R.H.,

because they are members of the same family who have suffered similar damages and whose

claims and interest do not conflict with one another.

                                PLAINTIFF’S ALLEGATIONS

       Plaintiff filed a complaint based on products liability and negligence against Defendant,

The Boeing Company (“Boeing”). Plaintiff alleges that Boeing designed, manufactured,

assembled and sold the accident aircraft and prepared and provided an Aircraft Flight Manual

(AFM) for the accident aircraft.

       Plaintiff alleges that the accident aircraft was defective, in that among other defects, sensors

on the accident aircraft were subject to failure and to providing erroneous information to the

accident aircraft’s flight control system and that, in the event erroneous information was provided

as to angle of attack, a flight control system would cause the accident aircraft to go into an

uncommanded nose down position. Plaintiff further alleges defendant’s AFM did not warn of this

danger or provide proper instruction as to responding to such an event.

       Plaintiff alleges that as the direct and proximate result of the defective and unreasonably

dangerous condition of defendant Boeing’s accident aircraft and AFM and defendant Boeing’s

negligent acts and omissions, the accident aircraft violently crashed into the Java Sea, causing

decedent and all others onboard to expire.

       Plaintiff alleges as a direct and proximate result of the defective and unreasonably



                                                  2
   Case: 1:18-cv-07686 Document #: 399 Filed: 02/26/20 Page 3 of 6 PageID #:4328




dangerous condition of defendant Boeing’s accident aircraft and AFM and defendant Boeing’s

negligent acts or omissions, decedent’s heirs and next of kin suffered loss of support, loss of net

accumulations, loss of household services, loss of care, comfort, companionship, guidance, and

society and mental anguish, sorrow and grief as the result of the death of decedent.

                                   PLAINTIFF’S DAMAGES

       The Decedent IBNU HANTORO was 33 years old. Dr. Ibnu Fajariyadi Hantoro was a

young internist specialist who was involved in five publications under his name that were

published internationally, including health-related quality of life in patients with functional

dyspepsia, chronic myeloid leukemia in Indonesia, and other medical research publications in

Indonesia.

       Dr. Hantoro wanted to expand palliative treatment in the Indonesian medical community,

in particular with the aim of improving the quality of life of patients suffering chronic diseases.

       The Decedent is survived by:

       a. Wife; HELDA APRILIA, age 32 years old.

       b. Minor Daughter; A.Z.H., 5-years old.

       c. Minor Son; F.R.H., 2-years old.

       d. Father; SLAMET TRI HANTORO, 67-years old.

       e. Mother; SUMARSIH, 61-years old.

                                  DEFENDANT’S DEFENSES

       Defendant Boeing denies that the accident aircraft was defective and further denies that

any act or omission by it proximately caused this crash.

                                SETTLEMENT AGREEMENT




                                                  3
   Case: 1:18-cv-07686 Document #: 399 Filed: 02/26/20 Page 4 of 6 PageID #:4329




        Counsel for this Plaintiff and counsel for Defendant engaged in a mediation before retired

Cook County Circuit Court Chief Judge Donald P. O’Connell and have reached an agreement to

settle the claims of this plaintiff against defendant.

        As a condition of the settlement, plaintiff has agreed to keep the amount of the settlement

confidential.

        In negotiating this settlement, plaintiffs’ counsel considered the strength of plaintiff’s

action against this defendant and the defendant’s defenses.

        Plaintiff’s counsel believes the settlement amount is fair and reasonable under all the

above-stated considerations.

        The mediator Judge O’Connell has a great deal of experience as a judge in aviation

matters and this mediator also believes this is a reasonable settlement.

        Plaintiff’s counsel has fully explained all the above facts to Plaintiff and Plaintiff agrees

that the settlement amount is fair and reasonable, and Plaintiff seeks the Court’s approval of this

settlement.

        WHEREFORE, plaintiff prays that this Court enter an Order:

        a. Finding the undersigned Brian S. Kabateck, Esq., is an independent attorney

              representing the interests of the minor plaintiffs A.Z.H., and F.R.H., and who is

              competent to represent the interest of minor plaintiffs and next of kin that are members

              of the same family;

        b. Approving on behalf of the minor plaintiffs A.Z.H., and F.R.H., the settlement of the

              claims of plaintiffs against defendant;

        c. Dismissing this action with prejudice and without costs against defendant and retaining

              jurisdiction to effectuate settlement; and



                                                    4
   Case: 1:18-cv-07686 Document #: 399 Filed: 02/26/20 Page 5 of 6 PageID #:4330




       d. Providing plaintiffs with other relief as this Court may deem just.



Respectfully submitted,
 /s/ Brian S. Kabateck                              /s/ Bates McIntyre Larson
 Brian S. Kabateck                                  Bates McIntyre Larson
 CA Bar No. 152054                                  BLarson@PerkinsCoie.com
 Kabateck LLP                                       Daniel T. Burley
 633 W 5th Street Suite 3200                        DBurley@PerkinsCoie.com
 Los Angeles, CA 90071                              Perkins Coie LLP
 (213) 217-5000                                     131 S. Dearborn, Suite 1700
 bsk@kbklawyers.com                                 Chicago, IL 60603
 Admitted Pro Hac Vice



                                                    Mack H. Shultz
                                                    MShultz@PerkinsCoie.com
                                                    Gretchen M. Paine
                                                    GPaine@PerkinsCoie.com
                                                    Perkins Coie LLP
                                                    1201 Third Ave., Suite 4900
                                                    Seattle, WA 98101
                                                    T: (206) 359-8000
                                                    F: (206) 359-8000

                                                    Dan K. Webb
                                                    dwebb@winston.com
                                                    Christopher B. Essig
                                                    cessig@winston.com
                                                    Julie M. Johnson
                                                    jmjohnson@winston.com
                                                    Winston & Strawn LLP
                                                    35 West Wacker Drive
                                                    Chicago, IL 60601-9703
                                                    T: (312) 558-5600

 Attorney for Plaintiffs                            Attorney for Defendant The Boeing
                                                    Company




                                                5
   Case: 1:18-cv-07686 Document #: 399 Filed: 02/26/20 Page 6 of 6 PageID #:4331




                               CERTIFICATE OF SERVICE

       The undersigned, counsel of record, certifies that s/he served the JOINT MOTION FOR

DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND APPROVAL OF MINOR

SETTLEMENTS, and related DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF

THE JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND

APPROVAL OF MINOR SETTLEMENTS [redacted]; and [PROPOSED] ORDER APPROVING

JOINT MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND

APPROVAL OF MINOR SETTLEMENTS, upon all counsel of record via CM/ECF, on February

26, 2020.

       The undersigned, counsel of record, further certifies that s/he served the unredacted and

sealed DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF THE JOINT MOTION

FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND APPROVAL OF

MINOR SETTLEMENTS, upon counsel of record for Defendant, on February 26, 2020.


Dated: February 26, 2020                                  /s/ Brian S. Kabateck
                                                          Brian S. Kabateck
                                                          Attorney for Plaintiffs




                                               6
